SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s appeal be and it hereby is DISMISSED.
Defendant Joseph Pedro pleaded guilty on January 9, 2004 to conspiracy to possess and distribute narcotics, in violation of 21 U.S.C. § 846, and maintaining a location for the purpose of unlawfully distributing narcotics, in violation of 21 U.S.C. § 856(a)(2) and 18 U.S.C. § 2. The written plea agreement — signed by defendant and defendant’s then-counsel, Michael Handwerker — expressly specified that defendant would “have no right to withdraw his plea of guilty should the sentence imposed by the Court be [less than 151 months].”
At defendant’s plea colloquy, the District Court confirmed (1) that defendant knowingly and voluntarily waived his right to appeal any sentence within or below the stipulated Sentencing Guidelines range of 121 to 151 months, (2) that defendant was entering his plea with the advice of counsel, and (3) that that advice was “conflict-free.” Based on defendant’s affirmations of the foregoing, the District Court accepted defendant’s plea, entered a judgment of conviction, and sentenced defendant to 121 months’ imprisonment.
Defendant now appeals the judgment of conviction, arguing that the indictment against him should be dismissed because his former counsel, Alan Seidler, was acting under a conflict of interest when he represented defendant and failed “zealously” to pursue the possibility that defendant *398cooperate with the government in order to obtain a lesser sentence. We dismiss the appeal.
A defendant who pleads guilty unconditionally admits his guilt and waives his right to appeal all nonjurisdictional issues. See United States v. Lasaga 328 F.3d 61, 64 & n. 2 (2d Cir.2003) (citing United States v. Maher, 108 F.3d 1513, 1528-29 (2d Cir.1997)). “[I]n order to reserve [a nonjurisdictional] issue for appeal after a guilty plea, a defendant must obtain the approval of the court and the consent of the government, and he must reserve the right to appeal in writing.” United States v. Coffin, 76 F.3d 494, 497 (2d Cir.1996); see also Fed.R.Crim.P. 11(a)(2).
In the instant case, defendant waived his right to appeal and has not alleged, must less demonstrated, that a conflict of interest affected his decision to plead guilty to the crimes of which he has been convicted. Because “the sentence imposed [by the District Court] conforms to the parameters of a plea agreement entered into knowingly and voluntarily [by defendant],” United States v. DeJesus, 219 F.3d 117, 121 (2d Cir.2000), defendant has no cognizable basis for challenging his waiver of his right to appeal.
Accordingly, defendant’s appeal is hereby DISMISSED.